UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1755


JAMES A. WILLIAMS,

                Plaintiff – Appellant,

          v.

MICHAEL STUDIVENT, Official Capacity; DEBORAH LANKFORD,
Individual   and   Official  Capacity;   SAMUEL  LANKFORD,
Individual and Official Capacity; LANKFORD PROTECTIVE
SERVICES, Official Capacity; TOMMY STEVENS, Individual and
Official Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cv-00414-TDS-LPA)


Submitted:   August 13, 2012                 Decided:   August 17, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Williams, Appellant Pro Se. Michael Studivent, BEE AND
JAY MOTORS, Greensboro, North Carolina; Sarah Helen Roane,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greensboro, North
Carolina; William L. Hill, James Demarest Secor, III, FRAZIER
HILL & FURY, RLLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James A. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                    The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                     The

magistrate judge recommended that relief be denied and advised

Williams     that    failure       to     file     timely       objections        to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of     specific        objections          to     a

magistrate       judge’s     recommendation         is     necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been       warned      of      the     consequences             of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also   Thomas     v.     Arn,     474    U.S.     140    (1985).

Williams     has    waived       appellate       review     by      failing       to    file

objections       after    receiving       proper    notice.             Accordingly,        we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented       in     the    materials

before    the    court     and   argument       would     not     aid    the    decisional

process.

                                                                                  AFFIRMED



                                            2